Citation Nr: 0809956	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran is claiming that he currently experiences 
bilateral hearing loss as a result of exposure to acoustic 
trauma while on active duty.  Evidence in the claims file 
documents that the veteran was subjected to an anti-tank mine 
explosion while driving a truck in Vietnam.  His exposure to 
acoustic trauma is documented in the records.  Furthermore, 
the veteran participated in combat as indicated by his 
receipt of the Combat Action Ribbon.  Service connection has 
been granted for tinnitus based on exposure to acoustic 
trauma while on active duty.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For purposes of 
applying the laws administered by VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; the thresholds at three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In support of the veteran's claim, VA arranged to have him 
undergo an examination to determine the nature, extent and 
etiology of any hearing loss found on examination.  The VA 
examination was conducted in September 2004.  Testing 
revealed that the veteran had hearing loss for VA purposes in 
both ears.  The examiner found, however, that she could not 
provide an opinion as to etiology without resorting to 
speculation as she did not have access to the veteran's 
service medical records.  The examiner subsequently received 
the veteran's service medical records for review and prepared 
an addendum to the examination report.  The examiner observed 
that the only audiometric data available from the veteran's 
active duty service is the report of the separation 
examination which indicated that whispered voice testing was 
15/15.  The examiner noted that the veteran reported he 
hardly noticed any hearing loss at all.  The examiner opined 
that, due to the fact that the veteran hardly noticed any 
hearing loss at the time of the examination and as there were 
no documented complaints of hearing loss in the records, it 
was not at least as likely as not that the veteran's hearing 
loss was related to noise exposure during active duty.  The 
hearing loss was attributed to gradual aging factors and 
civilian noise exposure.  

The Board finds that the report of the September 2004 VA 
examination is inadequate to use to adjudicate the veteran's 
claim.  The opinion is apparently premised primarily on the 
assumption that, because the veteran's service medical 
records documented normal whispered voice testing at 
separation and there were no in-service complaints, it was 
therefore not likely that hearing loss resulted from acoustic 
trauma during military service.  As such, the examination 
report is not adequate for rating purposes, and this matter 
must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that a medical examiner cannot rely on the 
absence of medical records corroborating that injury to 
conclude that there is no relationship between the 
appellant's current disability and his military service).  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. § 
3.303(a).  The Board notes that the service medical records 
document the veteran's exposure to acoustic trauma in the 
form of the anti-tank mine explosion.  The examiner also 
failed to discuss this evidence.  Thus she did not consider 
places, types and circumstances of the veteran's military 
service in rendering her opinion.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the veteran has not 
been notified of all the elements of his claim as required by 
the decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
addressing all required elements for his 
claim, including that a disability rating 
and an effective date for an award of 
benefits will be assigned if service 
connection is awarded.  Insure that the 
VCAA notification for the claim satisfies 
all requirements set out by the Court.

2.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be provided to the examiner for 
review of pertinent documents therein, 
and the examination report should 
indicate that such review was 
accomplished.  After reviewing the file 
and obtaining all relevant history with 
regard to the veteran's in-service and 
post-service noise exposure, and 
conducting an audiological evaluation, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
hearing loss is related to exposure to 
noise during service.  In doing so, the 
examiner must discuss the veteran's 
documented exposure to acoustic trauma in 
the form of the anti-tank mine explosion 
and any other pertinent in-service 
reports of noise exposure as a result his 
participation in combat.  The rationale 
for any opinion expressed should be 
stated in a legible report.  

3.  Readjudicate the appeal.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

